16-412
     Xu v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A205 436 888
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   3rd day of January, two thousand eighteen.
 5
 6   PRESENT: JOHN M. WALKER, JR.,
 7            REENA RAGGI,
 8            CHRISTOPHER F. DRONEY,
 9                 Circuit Judges.
10   _____________________________________
11
12   JIAYANG XU,
13            Petitioner,
14
15                    v.                                             16-412
16                                                                   NAC
17   JEFFERSON B. SESSIONS III,
18   UNITED STATES ATTORNEY GENERAL,
19            Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                     Zhidong Wang, Wang, Leonard                       &
23                                       Condon, Chicago, Illinois.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Cindy
27                                       Ferrier, Assistant Director; Tracie
28                                       N. Jones, Trial Attorney, Office of
29                                       Immigration    Litigation,   United
30                                       States   Department   of   Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Jiayang Xu, a native and citizen of the People’s

6    Republic of China, seeks review of a January 19, 2016 decision

7    of the BIA affirming an August 1, 2014 decision of an Immigration

8    Judge (“IJ”) denying Xu’s application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).    See In re Jiayang Xu, No. A205 436 888 (B.I.A. Jan.

11   19, 2016), aff’g No. A205 436 888 (Immig. Ct. N.Y.C. Aug. 1,

12   2014).    Where, as here, the BIA does not expressly “adopt” the

13   IJ’s decision, but closely tracks its reasoning, we review both

14   the IJ’s and BIA’s opinions “for the sake of completeness.”

15   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

16   2006), applying well-established standards of review, see 8

17   U.S.C. § 1252(b)(4)(B); Su Chun Hu v. Holder, 579 F.3d 155, 158

18   (2d Cir. 2009).    We assume the parties’ familiarity with the

19   underlying facts and procedural history of this case.

20       Absent     past   persecution,   an   alien   may   establish

21   eligibility for asylum by demonstrating a well-founded fear of

22   future persecution, which is a “subjective fear that is

23   objectively reasonable.”    Dong Zhong Zheng v. Mukasey, 552 F.3d
2
1    277, 284 (2d Cir. 2009) (internal quotation marks omitted); see

2    also 8 U.S.C. § 1101(a)(42); 8 C.F.R. § 1208.13(b)(2).                  “An

3    asylum applicant can show a well-founded fear of future

4    persecution in two ways: (1) by demonstrating that he or she

5    ‘would    be    singled   out     individually     for   persecution’    if

6    returned, or (2) by proving the existence of a ‘pattern or

7    practice       in   [the] . . . country       of   nationality . . . of

8    persecution of a group of persons similarly situated to the

9    applicant’ and establishing his or her ‘own inclusion in, and

10   identification with, such group.’”            Y.C. v. Holder, 741 F.3d
11   324,      332       (2d    Cir.      2013)       (quoting     8   C.F.R.

12   § 1208.13(b)(2)(iii)).          To do this, “an alien must make some

13   showing that authorities in [her] country of nationality are

14   either aware of [her] activities or likely to become aware of

15   [her] activities.”        Hongsheng Leng v. Mukasey, 528 F.3d 135,

16   143 (2d Cir. 2008).

17          The agency here reasonably determined that Xu failed to

18   show a reasonable possibility that she would be singled out

19   individually for persecution.             Although Xu pointed to three

20   instances in which she proselytized publicly and approximately

21   fifteen articles about religion that she published to a blog,

22   her claim that the Chinese government is aware of these

23   activities is purely speculative.            See Jian Xing Huang v. U.S.

                                           3
1    INS, 421 F.3d 125, 129 (2d Cir. 2005) (holding that “[i]n the

2    absence of solid support in the record,” fear of persecution

3    is “speculative at best” and not objectively reasonable); Y.C.

4    v. Holder, 741 F.3d at 334 (rejecting premise that “Chinese

5    government is aware of every anti-Communist or pro-democracy

6    piece of commentary published online”).

7        Regarding her prospective practice, Xu testified that she

8    would   worship   at    an    unauthorized     church    in    China    and

9    proselytize.      In   essence,      she   alleged    that    the   Chinese

10   authorities would become aware of her future activities in China

11   and persecute her for them because there is a pattern or practice

12   of such persecution.     But the agency reasoned that she did not

13   establish any pattern or practice of persecution.               The State

14   Department report, of which the agency took administrative

15   notice,    reflects    that   tens    of   millions     of   unregistered

16   Christians worship in China, so it is unlikely that Chinese

17   officials would discover Xu’s practice and single her out for

18   harm.     See Jian Xing Huang v. U.S. INS, 421 F.3d at 129.

19   Although Xu argues that the IJ failed to consider whether the

20   government was more likely to discover her practice because she

21   would proselytize, the IJ considered that fact, but found that

22   the country conditions evidence did not support Xu’s claim.



                                          4
1        We identify no error in this finding.               To establish a

2    pattern or practice of persecution against a particular group,

3    an applicant must demonstrate that the harm to that group is

4    “systemic or pervasive.”         In re A-M-, 23 I. & N. Dec. 737, 741

5    (B.I.A. 2005); see Mufied v. Mukasey, 508 F.3d 88, 92-93 (2d

6    Cir. 2007).    Here, Xu testified that she did not personally know

7    anyone who was persecuted in China, and the State Department’s

8    2012 International Religious Freedom Report stated that in some

9    parts of China “local authorities tacitly approved of . . . the

10   activities     of    unregistered    religious   groups       or   did   not

11   interfere     with   [them].”       SPA   1.   Given    the    nationwide

12   variation in and lack of evidence of persecution in Xu’s home

13   province of Liaoning, the agency reasonably concluded that Xu

14   failed to establish a pattern or practice of persecution of

15   Christians in her region of China.         See Santoso v. Holder, 580

16 F.3d 110, 112 (2d Cir. 2009) (affirming agency determination

17   that petitioner unlikely to experience future persecution as

18   Catholic    where     evidence    suggested    that    persecution       was

19   “occurring on a very localized basis and was not countrywide”);

20   cf. Jian Hui Shao v. Mukasey, 546 F.3d 138, 142, 149 (2d Cir.

21   2008) (identifying no error in BIA framework requiring evidence

22   of local enforcement of family-planning policy, given regional

23   variations in enforcement).

                                          5
1        Accordingly, because the agency reasonably found that Xu

2    failed to demonstrate a well-founded fear of persecution, it

3    did not err in denying asylum or in concluding that she

4    necessarily failed to meet the higher burden required for

5    withholding of removal or CAT relief.   See Lecaj v. Holder, 616

6 F.3d 111, 119-20 (2d Cir. 2010).

7        For the foregoing reasons, the petition for review is

8    DENIED.

 9                           FOR THE COURT:
10                           Catherine O’Hagan Wolfe, Clerk of Court




                                   6